The court having retained the record and jurisdiction of this case for such further action as, on proper application, may be shown to be necessary, and application having been made to supplement the opinion of the court so far as it refers to debt service and the taxes applicable thereto, both parties agreeing that such elaboration is desirable, it is now further stated that nothing in the opinion heretofore filed was intended to or shall be taken or held to cast any doubt upon the power of the School District of the City of Philadelphia to borrow money for its proper corporate purposes, and to issue bonds to secure such indebtedness or in any way to vary the rule of law announced in Hillman Coal  Coke Co. v. Jenner Township,300 Pa. 108, 150 A. 293, that the debt service charges must be first provided for out of taxes levied each year. This rule is applicable to all bond issues of the Philadelphia School District, present and prospective, provided, however, that the total tax levy shall not exceed the sum of nine and one-quarter mills for all purposes. *Page 250